Citation Nr: 0522724	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and, if so, whether the reopened claim 
should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had military service from October 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran testified before the 
undersigned at a videoconference hearing held in August 2005. 

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).


FINDINGS OF FACT

1.  An unappealed February 1985 rating decision denied 
entitlement to service connection for PTSD.

2.  Unappealed rating decisions of April 1999 and November 
2001 continued the denial of service connection for PTSD.

3.  The evidence received since the November 2001 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.

4.  The veteran has PTSD which originated in service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The veteran has PTSD which was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  The VCAA left intact the requirement 
that a claimant must first present new and material evidence 
before VA may address the claim on the merits.  See 
38 U.S.C.A. §§ 5103A(f), 5108.

Under 38 U.S.C.A. § 5103 VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

The record reflects that the veteran has been provided with 
the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 in connection with his claim.  
The record also shows that VA's duty to assist him in his 
claim has been fulfilled.  In any event, given the 
disposition of the claim below, the Board finds that he has 
not been prejudiced by any failure to notify or assist him in 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Entitlement to service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was denied in an unappealed 
rating decision dated in February 1985.  Unappealed rating 
decisions of April 1999 and November 2001 continued the 
denial of service connection for PTSD.  Consequently, service 
connection for PTSD may be considered on the merits only if 
new and material evidence has been received since the time of 
the November 2001 adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

The evidence on file at the time of the November 2001 rating 
decision included service medical records which are silent 
for any complaints, finding or diagnosis of psychiatric 
disability.  Service personnel records also previously 
considered show that the veteran served as a supply clerk 
with an Airborne division, and earned the Parachutist's 
Badge.

The evidence previously of record also included VA treatment 
reports for November 1968 to May 1997 showing that he 
presented in November 1968 for the onset of paranoia and 
bizarre behavior.  He reported undergoing a previous 
psychotic episode in 1967 following a dispute at work, and 
indicated that he was currently under stress.  Private 
medical records from 1969 include a history of head trauma 
while landing as a paratrooper.  The records show that he was 
primarily diagnosed with and treated for schizophrenia 
throughout the 1970s and 1980s, during which time he did not 
mention his service experiences.  In January 1995, he 
reported being frightened when parachute jumping in service, 
and in April 1997 additionally reported that he struck his 
head during one parachute jump.

The evidence previously considered included the report of 
June 1997 and September 1997 VA examinations which note that 
the veteran reported first experiencing a major episode of 
hallucinations in 1968, although he indicated that he had 
heard voices in his head even before that time.  He indicated 
that he experienced flashbacks of his service experiences.  
The veteran was diagnosed with paranoid schizophrenia, rule 
out depression, and rule out PTSD.

The evidence of record at the time of the November 2001 
decision additionally included July 1998 and May 2001 
statements by J.P., Ph.D., who indicates that he had treated 
the veteran since 1992.  Dr. J.P. noted that the veteran had 
PTSD in addition to schizophrenia.  With respect to PTSD in 
particular, Dr. J.P. indicated that the veteran's symptoms 
began after a parachute jump in service, and had continued 
intermittently since that time.  He concluded that the PTSD 
began in service.  In his May 2001 statement Dr. J.P. 
concluded that the trauma associated with the parachute jumps 
in service precipitated the onset of psychotic symptoms.

The evidence on file in November 2001 also included a 
September 1998 statement by C.D., M.D., who indicated that 
the veteran experienced the onset of a psychotic disorder in 
service, with subsequent recurring psychotic episodes.  Dr. 
C.D. noted that the content of the veteran's current symptoms 
revolved around service experiences.  He noted that while the 
veteran's possible diagnoses included schizophrenia or PTSD, 
he believed that the appellant's true disorder was PTSD.

The evidence considered at the time of the November 2001 
rating decision additionally included the report of an August 
2001 VA fee basis examination.  The veteran reported 
experiencing his first nervous breakdown in 1968.  The 
examiner diagnosed paranoid schizophrenia and noted that the 
veteran began to develop an elaborate system of numerology in 
service with respect to his scheduled parachute jumps.  The 
examiner concluded that the veteran did not have PTSD, and 
that the schizophrenia was not related to the parachute jumps 
in service.

The evidence considered at the time of the November 2001 
rating decision lastly included several statements by the 
veteran indicating that he started hearing voices in his head 
after suffering a head injury during a parachute jump in 
service.  He indicated that the voices continued to bother 
him in service and thereafter, but did not seriously 
interfere with his functioning until the 1960s.  He stated 
that he now saw images of himself parachute jumping with a 
malfunctioning parachute.

Pertinent evidence added to the record since the November 
2001 rating decision includes a September 1998 VA treatment 
note; a September 2003 statement by P.M., Ph.D.; October 2004 
and November 2004 statements by a VA social worker; a January 
2005 statement by the veteran's treating psychiatrist; and 
the transcripts of the veteran's January 2005 hearing before 
a decision review officer and August 2005 hearing before the 
undersigned.

The September 1998 VA treatment note indicates that the 
veteran's history was consistent with PTSD involving 
psychotic symptomatology; the entry indicates that the 
disorder began in service.

In his September 2003 statement, Dr. P.M. indicates that he 
reviewed the veteran's records and history, and tested and 
interviewed the appellant.  He concluded that the veteran had 
PTSD symptoms, noting that psychological testing supported 
the presence of PTSD.  He noted that the veteran underwent 
terrifying experiences and head trauma while parachuting in 
service, developing psychiatric symptoms related to those 
experiences which persisted after service.  He concluded that 
the veteran's psychiatric illness was precipitated by the 
service experiences.

In her statements, the VA social worker concluded, based on 
her interpretation of the veteran's medical record, that the 
appellant had PTSD due to service experiences.

In her January 2005 statement, the veteran's treating 
psychiatrist indicated that the prior findings suggesting the 
presence of PTSD were confirmed by her personal observations.  
She concluded that the veteran had PTSD, that the disorder 
had been present for decades, and that the disorder was 
related to the appellant's paratrooper activities.

At his January 2005 hearing before a decision review officer 
and his August 2005 hearing before the undersigned, the 
veteran testified as to his paratrooping experiences in 
service, the onset of psychiatric symptoms in service, and 
the continuation of his symptoms after service.  D.M., a 
social worker, testified that the veteran's experiences in 
jumping as a paratrooper, alone, were sufficient to have 
caused his PTSD.

The Board finds that the January 2005 statement by the 
veteran's treating psychiatrist and June 2005 testimony by 
his treating social worker in particular are clearly new and 
material, inasmuch as they corroborate the prior medical 
opinions of Drs. C.D. and J.P. to the effect that the veteran 
has PTSD secondary to certain service experiences.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992).  The newly 
submitted evidence is not duplicative or cumulative of 
evidence previously of record, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.  The veteran's claim of 
entitlement to service connection for PTSD is therefore 
reopened.

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for PTSD when 
there is medical evidence diagnosing the condition; a link 
established by medical evidence between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

Service personnel records show that the veteran earned the 
Parachutist's Badge and served with an Airborne unit.  While 
the records do not document any incident involving a head 
injury in service, or any actual parachuting mishap, the 
Board finds that they confirm the veteran did participate in 
several jumps.  Indeed, as early as 1969, that is years prior 
to any claim for VA compensation for PTSD, the veteran 
reported to a health care provider that he had been injured 
as a paratrooper.
 
Although VA and private treatment records from the 1960s 
through 1997 are silent for any reference to PTSD, instead 
indicating that the veteran had schizophrenia, Drs. C.D. and 
J.P. both concluded that the appellant also had PTSD.  Dr. 
J.P. in particular noted that the PTSD symptoms began after 
parachute jumps in service and have continued since that 
time.  Dr. C.D. concluded that the veteran's disorder 
originated in service.  While the August 2001 VA fee basis 
examiner found that the veteran did not have PTSD, but 
instead had paranoid schizophrenia, Dr. P.M. in September 
2003 noted that psychological testing was consistent with the 
presence of PTSD, and the veteran's treating VA psychiatrist 
in January 2005 concluded in no uncertain terms that the 
veteran did have PTSD.  Dr. P.M. attributed the veteran's 
PTSD symptoms to terrifying experiences while parachuting in 
service, and the treating VA psychiatrist concluded that the 
PTSD was related to the appellant's paratrooper activities.  
The veteran's treating social worker testified in June 2005 
that the veteran's participation in parachute jumps, alone, 
supported a diagnosis of PTSD in his particular case.

In short, the preponderance of the evidence shows that the 
veteran does have PTSD related to his claimed parachuting 
activities in service.  The record also confirms that he did 
in fact engage in parachute jumps in service.  Accordingly, 
as the veteran has presented credible supporting evidence of 
the incurrence of a service stressor (for this veteran, 
parachute jumps), and as the medical evidence on file shows 
that the veteran has PTSD based at least in large part on 
that stressor, the Board finds that the preponderance of the 
evidence supports the claim of entitlement to service 
connection for PTSD.  Accordingly, service connection is in 
order for PTSD.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


